487 F.2d 1300
Paul Albert PATTERSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 73-2089 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 11, 1974.

John J. C. O'Shea, Lubbock, Tex., for petitioner-appellant.
Robert B. Wilson, Asst. U. S. Atty., Lubbock, Tex., W. E. Smith, Asst. U. S. Atty., Forth Worth, Tex., for respondent-appellee.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
After petitioner, Paul Albert Patterson, served his time and paid his fine for his 1963 federal conviction based on an indictment charging him with depositing in the mails a letter containing obscene, lewd, lascivious and indecent photographs, he applied for a writ in the nature of coram nobis to the District Court.  The District Judge denied relief.


2
We have found the recent Supreme Court cases do not mandate a different result.  Miller v. California, 413 U.S. 15, 93 S. Ct. 2607, 37 L. Ed. 2d 419 (1973); Paris Adult Theatre I v. Slaton, 413 U.S. 49, 93 S. Ct. 2628, 37 L. Ed. 2d 446 (1973); United States v. Orito, 413 U.S. 139, 93 S. Ct. 2674, 37 L. Ed. 2d 513 (1973); Kaplan v. California, 413 U.S. 115, 93 S. Ct. 2680, 37 L. Ed. 2d 492 (1973); United States v. 12 200 Ft. Reels of Super 8mm Film, 413 U.S. 123, 93 S. Ct. 2665, 37 L. Ed. 2d 500 (1973).


3
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I